Citation Nr: 1700496	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  09-32 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for hypertensive heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD
Devon Rembert-Carroll, Associate Counsel



INTRODUCTION

The Veteran had active duty service from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Huntington, West Virginia, that denied service connection for kidney cysts and reduced the rating for hypertensive heart disease from 60 to 30 percent.

The Veteran testified before a Decision Review Officer (DRO) in February 2010 and the undersigned Veterans Law Judge in February 2012.  Both hearing transcripts have been associated with the Veteran's claims file.  

In a May 2012 decision, the Board denied service connection for kidney cyst, reinstated the Veteran's 60 percent rating for hypertensive heart disease and remanded the issues of entitlement to an increased rating for hypertensive heart disease and entitlement to a TDIU for further development.  

In a September 2015 decision, the Board again remanded the issues of entitlement to an increased rating for hypertensive heart disease and entitlement to a TDIU for further development.  

In a May 2016 rating decision, the Appeals Management Center (AMC) granted a TDIU, effective February 25, 2006.  As this is considered a full grant of the benefits sought on appeal, the issue is no longer before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS) a review of the Veteran's Virtual VA claims file reveals VA treatment records dated March 2010 to April 2013.  



FINDING OF FACT

At no time during the entire period on appeal was the Veteran's service-connected hypertensive heart disease primarily manifested by chronic congestive heart failure, or a workload of 3 METs or less that resulted in dyspnea, fatigue, angina dizziness or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent for hypertensive heart disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.100, 4.104, Diagnostic Code 7007 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2015).  For an increased disability rating claim, VA is required to provide the Veteran with generic notice-that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Here, these notice requirements were accomplished in a February 2009 letter.  

The Board notes that the February 2009 letter was issued after the initial rating decision.  However, this timing defect was cured when the claim was readjudicated in subsequent statements of the case and supplemental statements of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or a supplemental statement of the case is sufficient to cure a timing defect).  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records, pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Veteran's Social Security Administration (SSA) records and post-service VA and private treatment records have been associated with the claims file.  The Board notes that the December 2015 VA examiner referenced VA treatment records that are not associated with the claims file.  However, as the VA examiner included the actual treatment records in the examination report, the Board finds that an additional remand is not necessary and would only cause undue delay in adjudicating the claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

The Veteran was afforded VA examinations in March 2008, February 2013 and December 2015.  The Board finds that, when taken together, the VA examination reports are adequate because the examiners conducted clinical evaluations, interviewed the Veteran, and described the Veteran's hypertensive heart disease in sufficient detail so that the Board's evaluations are informed determinations.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

As previously noted, the Veteran was provided an opportunity to set forth his contentions before a Veterans Law Judges in February 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran has not raised any deficiency with the hearing.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016). 

The Board also finds that that the RO has substantially complied with the May 2012 and September 2015 remand directives which included obtaining VA treatment records and affording the Veteran new VA examinations.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Veteran contends that his service-connected hypertensive heart disease is more severe that reflected in his current disability rating.  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2015).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. 

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2015). 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

Here, the Veteran's hypertensive heart disease is rated under 38 C.F.R. § 4.104, Diagnostic Code 7007.  Under Diagnostic Code 7007, a 60 percent evaluation is assigned when there is more than one episode of acute congestive heart failure in the past year; or when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  38 C.F.R. § 4.104, Diagnostic Code 7007 (2015).  A 100 percent evaluation is warranted for chronic congestive heart failure; or when there is a workload of 3 METs or less which results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id. 

Most of diagnostic codes used to evaluate diseases of the heart have nearly identical rating criteria.  See 38 C.F.R. §§ 4.100, 4.104, Diagnostic Codes 7000-7007, 7011, 7015-7020 (2015).  When evaluating cardiovascular disorders under Diagnostic Codes 7000-7007, 7011, and 7015-7020, it must be ascertained in all cases whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or x-ray) is present and whether or not there is a need for continuous medication.  38 C.F.R. § 4.100 (a) (2015).  METs testing is also required in all cases except: (1) when there is a medical contraindication; (2) when the left ventricular ejection fraction has been measured and is 50 percent or less; (3) when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; or (4) when a 100 percent evaluation can be assigned on another basis.  38 C.F.R. § 4.100 (b) (2015).  If left ventricular ejection fraction (LVEF) testing is not of record, the cardiovascular disability must be based on the alternative criteria, unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the veteran's cardiovascular disability.  38 C.F.R. § 4.100 (c) (2015).

One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  See 38 C.F.R. § 4.104, Note (2) (2015).

Turning to the evidence of record, the Veteran filed a claim for TDIU in January 2008.  The RO construed this claim, in relevant part, as a claim for increase for the service-connected hypertensive heart disorder.  

Private treatment records dated 2007 to 2008, show that the Veteran sought treatment from his primary care physician, Dr. A.F., for diagnosed chronic heart failure.  In a treatment note from March 2008, Dr. A.F. noted that the Veteran denied complaints of dyspnea or chest pain.  However in August 2008, the Veteran reported dyspnea upon exertion, but then denied it in September 2008 and March and September 2009.

A July 2007 VA treatment record shows that the Veteran underwent a Holter procedure due to palpations.  The underlying rhythm was normal sinus.  There were no ventricular events.  The supraventricular events were 7 isolated pac's.  There was no pause and no symptoms/patient diary.   

The Veteran was afforded a VA examination in March 2008.  It was noted that there was no history of cardiac neoplasm or myocardial infarction.  There was a history of congestive heart disease diagnosed in 2003.  There was no evidence of CHF or rheumatic heart disease.  There was a history of hypertensive heart disease with hypertension first treated in 1985.  The severity was moderate.  There was no history of syphillic heart disease or endocarditis pericarditis.  It was noted that continuous medication was required. There was no history of syncope.  There was a history of fatigue weekly, angina monthly and dizziness weekly.  There was a history of dyspnea on moderate exertion.  The Veteran reported that prior to his recent ankle fracture he could walk a mile.  The Veteran reported dizziness when he got up too quickly. The Veteran reported that his blood pressure was elevate when he has his arms elevated over his heard doing drywall.  

Physical examination revealed JVD was absent, PMI was 4th ICS and rhythm was regular.  The Veteran had a Grade1/VI left sternal border systolic murmur.  Click and pericardial rub were absent.  There were no other cardiovascular findings.  The Veteran's chest shape/deformity was normal.  Bilateral percussion was normal and breath signs were clear.  There were no peripheral edema findings.  It was noted that exercise testing could not be conducted due to the Veteran's recent ankle fracture.  The examiner estimated the level of activity resulting in dyspnea, angina, dizziness, or syncope as 8 to 10.  The examiner noted that this was not as accurate an evaluation as the ejection fraction.  It was noted that the record did not show LV dysfunction present by LV ejection fraction test.  No chronic congestive heart failure was present.  There had not been more than one episode of acute CHF in the prior year.  There was no active infection with valvular heart damage.  The examination was not being conducted within three months following the cessation of therapy for active infection with cardiac involvement.  The examination was not being conducted within three months following an MI or within six months following date of hospital admission for surgery.  There had been no cardiac transplant more than one year prior and an exercise test was not done and recorded within the past year.  The examiner noted that ejection fraction was 55 percent.  An ECG revealed sinus bradycardia but was otherwise normal.  

In September 2008, Dr. A.F. submitted a letter detailing the Veteran's heart disease.  He noted that the Veteran had difficulty controlling his hypertension which required four separate medications.  Dr. A.F. stated that despite this the Veteran still has intermittently elevated readings.  It was also noted that the Veteran required the use of Nitroglycerin two to three times a month for chest pressure.  Dr. A.F. stated that the Veteran had congestive heart failure, for which he is on a Beta Blocker and Ace Inhibitor.  It was noted that while the Veteran does still have intermittently uncontrolled hypertension, he has had only one mild exacerbation of CHF in August 2006, citing a mild exacerbation in August 2006.  Dr. A.F. concluded that because of the Veteran's compliance with treatment his heart condition had not deteriorated at the expected pace.

The Veteran was afforded another VA examination in October 2008.  The Veteran reported that he had had no change in his heart symptoms since his March 2008 VA examination.  The Veteran reported that he sprays with NTG when he feels squeezing in the chest once a month.  The Veteran reported that he has swelling in the feet and ankles in the late afternoon and evening and it disappears overnight.  The examiner noted that the Veteran's ankle was now heeled and he was able to walk on the treadmill.  The exercise stress test revealed normal perfusion study; ECG non diagnostic due to artifact; Duke Score was not calculated; functional capacity was normal; nuclear spect was normal; Gated spect was normal; Mets were 12.1 and ejection fraction was 64 percent.  A chest x-ray revealed blunting of the left CP angle.  The history and physical examination findings were otherwise the same as the March 2008 VA examination.   

In a January 2009 statement, the Veteran contended that the October 2008 VA examination was inadequate.  He reported that he felt the VA examiner was not respectful towards him.  The Veteran also reported that he attempts to follow all of his doctor's orders regarding treatment for his heart.  

February 2009 VA treatment record shows that the Veteran visited the VA emergency room upon complaints of chest pain.  Clinical examination showed regular heart rate and rhythm without murmurs. EKG showed some bradycardia, but was otherwise normal.  The examiner assessed atypical chest pain and discharged the Veteran in stable condition. 

VA cardiac treatment records, dated in September 2009, reflected that the Veteran complained of chest pain and dyspnea upon exertion.  He had occasional trouble breathing over the past two to three years.  Medication relieved the symptoms fairly promptly.  He stated that he had dyspnea when walking uphill or upstairs.  He had left chest pain that radiated across his chest and up to his jar and ear.  He occasionally had orthopnea and edema in his lower extremities.  Occasionally, he had dizziness unrelated to palpitations.  Clinical examination showed regular heart rate and rhythm without murmurs.  The examiner assessed variable threshold angina. 

The Veteran underwent cardiac catherization in October 2009.  LVEF was 55 percent with normal wall motion.  No mitral valve regurgitation was found.  The Veteran was diagnosed with non-obstructive coronary artery disease, mildly elevated LV filling pressure, atrial hypertension and mildly dilate aortic root.  

VA cardiac treatment records, dated in January 2010, showed that the Veteran's activities were limited by fatigue.  He had occasional chest flutter.  Clinical examination showed regular heart rate and rhythm without murmurs.  The Veteran was diagnosed with single branch vessel borderline coronary artery disease with stable variable threshold angina. The physician ordered a 30 day event for evaluation of heart palpitation. 

The Veteran was afforded a DRO hearing in February 2010.  He asserted that the VA examination used to reduce his heart rating was inadequate.  He stated that the examination was brief and the examiner did not examine him thoroughly.  He reported that dyspnea limited many activities.  He reported that it occurred walking short distances and limited him to carrying light objects. 

VA cardiac treatment records from March 2010 showed that the 30 day event monitor given in January did not show any arrhythmias.  The Veteran stated that his dyspnea upon walking uphill occurred on rare occasions and not consistently.  He continued to have intermittent fluttering.  Clinical examination showed regular heart rate and rhythm without murmurs.  The examiner continued the assessment of single branch vessel borderline coronary artery disease with stable variable threshold angina and added palpitations without documented arrhythmias. 

Dr. A.F. treatment notes from September 2010 showed that the Veteran an episode of mild, dull, constant chest tightness while working outside in the heat. EKG was normal.  Dr. A.F. assessed it as heat exhaustion based upon EKG results, but recommend cardiac follow-up. 

At the February 2012 Board hearing, the Veteran stated that his last cardiac consultation was in September or October 2011.  He reported that he periodically went in for cardiac check-ups.  He reported that he was hospitalized in December 2011.  He stated that he had increased symptoms of dyspnea and fatigue since his last VA examination in October 2008.  

The Veteran was afforded another VA examination in February 2013.  The examiner diagnosed coronary artery disease, stable angina, unstable angina and hypertensive heart disease.  The examiner noted a December 2011 stress test that was non-diagnostic, revealed no ischemia and an LVEF of 66 percent.  The examiner noted that the Veteran's coronary artery disease, hypertensive heart disease and congestive heart disease qualified him for the general accepted medical definition of ischemic heart disease.  The examiner noted that continuous medication was required for control of the Veteran's heart condition.  The Veteran did not have a myocardial infarction.  He had congestive heart failure but not chronic congestive heart failure.  The Veteran did not have cardiac arrhythmia.  The Veteran had a heart valve condition affecting the mitral, tricuspid and aortic valves as evidenced by ECG.  The Veteran did not have an infectious heart condition or pericardial adhesions.  The Veteran had not had any non-surgical or surgical procedures for his heart.  The examiner noted that the Veteran was admitted to the VA in December 2011 got chest pain/unstable angina.  

On physical examination, the Veteran's rhythm was regular and the point of maximal impact was the 5th intercostal space.  His heart sounds were normal and there was no jugular-venous distension.  Auscultation of the lungs was clear.  Peripheral pulses were normal.  There was no peripheral edema.  There was no evidence of hypertrophy or cardiac dilation.  The EKG revealed "minimal voltage criteria for left ventricular hypertrophy-may be a normal variant."  The chest x-ray was normal.  Wall motion and wall thickness were normal.  The examiner noted an interview based METs test of 1 to 3 METs with dyspnea.  The examiner noted that the Veteran's METs level was not due solely to the heart condition.  The examiner noted that the 60 percent of the METs level limitation was due solely to the heart condition.  The examiner noted that low back pain/arthritis and obesity also contributed to the Veteran's METs level. 
The Veteran was afforded another VA examination in December 2015.  The examiner diagnosed coronary artery disease.  The examiner noted that the Veteran had a stress test done in August 2015 and the test was normal.  The examiner noted that he had cardiac cath done in November 2015.  The VA treatment record noted that "he was hospitalized at SMMC for another cardiac cath.  He was told he had two occlusions, 40% and 70%; he was not given a stent".  The examiner noted that at present the Veteran was asymptomatic on nitrobid paste.  It was noted that the Veteran works on old cars and does walking one mile a day and vacuums floors for his wife without any symptoms.  The examiner noted that the Veteran had the following co-morbidities as follows; lower back pain with radiculopathy; HLP; hypertension; degenerative joint disease; essential tremors; sleep apnea; coronary artery disease, non-obstructive; and obesity.  The examiner noted that none of the Veteran's heart conditions qualify within the generally accepted definition of ischemic heart disease.  The examiner noted that continuous medication was required for the control of the Veteran's condition.  The Veteran did not have myocardial infarction, congestive heart failure, cardiac arrhythmia, a heart valve condition or active valvular infection, endocarditis, pericarditis or syphilitic heart disease.  There were no pericardial adhesions.  The Veteran did not have any non-surgical or surgical procedures for the treatment of his heart condition.  The Veteran had not been hospitalized for the treatment of his heart condition. 

On physical examination, the Veteran's rhythm was regular.  The point of maximal impact was no palpable.  Heart sounds were normal and auscultation of the lungs was clear.  Peripheral pulses were normal and there was no peripheral edema.  There was no evidence of cardiac hypertrophy or cardiac dilatation.  The examiner noted that a November 2015 EKG was normal and a March 2012 chest x-ray was normal.  The ECG showed LVEF was 50 to 55 percent and wall motion and wall thickness were normal.  The examiner noted that an August 2015 exercise stress test was normal.  The examiner noted no METs were given because the test was terminated due to symptoms not related to the cardiac condition.  The interview based stress test revealed METs of greater than 5 to 7 METs.  The examiner noted that the Veteran's METs level was not due solely to the heart condition.  The examiner noted the Veteran's co-morbidities as above.  The examiner explained that the Veteran has non-obstructive CAD, first diagnosed in 2009.  The examiner noted that the Veteran has multiple co-morbidities that exacerbate CAD.  The examiner explained that the disease has progressed since 2009 and still has non-obstructive CAD on recent cath in 2015 and no stents were placed.  The examiner noted that the Veteran has a history of multiple cardiac caths for chest pains and initially these were normal 2009.  The examiner concluded that the Veteran has no dyspnea, fatigue, angina, dizziness, or syncope as a result of his METs.

Based on the above, the Board finds that the currently assigned 60 percent disability rating for the Veteran's hypertensive heart disease appropriately approximates the Veteran's degree of disability for the entire appeal period.

In this case, at no time during the entire period on appeal was the Veteran's service-connected hypertensive heart disease primarily manifested by chronic congestive heart failure, or a workload of 3 METs or less that resulted in dyspnea, fatigue, angina dizziness or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  Instead, the Veteran was repeatedly noted as not having chronic congestive heart failure and his lowest noted ejection fraction was 50 percent.  The Board acknowledges that the February 2013 VA examination report revealed METs of 1 to 3 with dyspnea.  However, the examiner concluded that the Veteran's METs were not solely due to his heart condition.  Upon clarification, the December 2015 VA examination report revealed METs of greater than 5 to 7 and the examiner concluded that the Veteran had no dyspnea, fatigue, angina, dizziness, or syncope as a result of his METs.  The Board thus finds that the Veteran's symptoms do not more closely approximate the criteria contemplated in the next higher rating.  Therefore, the 100 percent rating is not warranted for any period on appeal.  

The Board has considered whether a staged rating is appropriate.  However, as outlined above, the Veteran's symptomatology has not warranted a disability evaluation in excess of 60 percent at any time during the pendency of this claim.  As such, staged ratings are not warranted.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Board has also considered whether other diagnostic codes regarding diseases of the heart are potentially applicable during either of the rating periods on appeal.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, as noted above, most of the diagnostic codes for diseases of the heart are rated identically to the one used to evaluate hypertensive heart disease.  See 38 C.F.R. § 4.104, Diagnostic Codes 7000-7007, 7011, 7015-7016, 7020 (2015).  Likewise, there is no evidence of record indicating that the Veteran had hyperthyroid heart disease, supraventricular arrhythmias, coronary bypass surgery, or cardiac transplantation during the course of the appeal.  See 38 C.F.R. § 4.104, Diagnostic Codes 7008, 7010, 7017, 7019 (2015).  Accordingly, no other diagnostic codes are for application during the appeal period.

The Board notes that, in reaching the above-noted determinations, the lay statements of record have been considered.  However, the Board finds that the lay assertions made in support of his claim for a higher rating are not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating the Veteran's hypertensive heart disease.  See 38 C.F.R. § 3.159 (a)(1) (2015).  

Thus, the claim for a higher rating must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the assignment of a higher rating, that doctrine is not for application.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Other Considerations

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321 (b)(1). 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected hypertensive heart disease with the established criteria found in the rating schedule.  However, as discussed in detail previously, the schedular rating criteria contemplate the extent and severity of the Veteran's symptoms, which primarily consist of chest pain, fatigue, dyspnea, and occasional dizziness.  The symptoms associated with the Veteran's hypertensive heart disease are not shown to cause any impairment that is not already contemplated by the applicable rating criteria.  The Veteran has not described any exceptional or unusual features of his disability, and there is no objective evidence that any manifestations are unusual or exceptional.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating under 38 C.F.R. § 3.321 (b)(1) is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.



(CONTINIUED ON NEXT PAGE)



ORDER

Entitlement to an evaluation in excess of 60 percent for hypertensive heart disease is denied.  .



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


